EXHIBIT 10.5




SECOND AMENDED AND RESTATED
POZEN INC. 2000 EQUITY COMPENSATION PLAN


RESTRICTED STOCK UNIT AGREEMENT
[For Non-Employee Directors]


This RESTRICTED STOCK UNIT AGREEMENT (the “Agreement”), dated as of _________,
20__ (the “Date of Grant”), is delivered by POZEN Inc. (“POZEN” or the
“Company”), to _________________ (the “Grantee”).
 
RECITALS
 
The Second Amended and Restated POZEN Inc. 2000 Equity Compensation Plan (the
“Plan”) provides for the grant of stock-based awards with respect to shares of
common stock, par value $0.001 per share, of POZEN (the “Common Stock”), in
accordance with the terms and conditions of the Plan.  The Compensation
Committee of the Board of Directors of POZEN (the “Committee”) has decided to
make a stock-based award in the form of a grant of restricted stock units,
subject to the terms and conditions set forth in this Agreement and the Plan, as
an inducement for the Grantee to promote the best interests of POZEN and its
stockholders.  The Grantee may receive a copy of the Plan by contacting the
Department of Finance and Administration at POZEN.
 
NOW, THEREFORE, the parties to this Agreement, intending to be legally bound
hereby, agree as follows:
 
1.  Grant of Restricted Units.  Subject to the terms and conditions set forth in
this Agreement and the Plan, POZEN hereby grants to the Grantee
____________________ restricted stock units (the “Restricted Units”) under the
Plan.  The Grantee accepts the Restricted Units and agrees to be bound by the
terms and conditions of this Agreement and the Plan with respect to the
Restricted Units.
 

- 1 -

--------------------------------------------------------------------------------


 
2.  Restricted Unit Account.  Restricted Units represent hypothetical shares of
Common Stock, and not actual shares of stock.  POZEN shall establish and
maintain a Restricted Unit account, as a bookkeeping account on its records, for
the Grantee and shall record in such account the number of Restricted Units
granted to the Grantee.  No shares of stock shall be issued to the Grantee at
the time the grant is made, and the Grantee shall not be, nor have any of the
rights or privileges of, a stockholder of POZEN with respect to any Restricted
Units recorded in the account.  The Grantee shall not have the right to receive
any dividends or other distributions with respect to hypothetical shares of
stock recorded in the Restricted Unit account; provided, however, that the
Committee shall appropriately adjust the number and kind of Restricted Units in
the event of a stock split, stock dividend or other change in capitalization of
POZEN as described in the Plan.  The Grantee shall not have any interest in any
fund or specific assets of POZEN by reason of this award or the Restricted Unit
account established for the Grantee.
 
3.  Lapse of Restrictions.
 
(a)  The Restricted Units shall be subject to forfeiture until the restrictions
on the Restricted Units lapse.  The restrictions on the Restricted Units shall
lapse, and the Restricted Units shall become vested, on the earlier of: (i) the
date of the first anniversary of the Date of Grant, and (ii) the date of the
Company’s next Annual Meeting of Stockholders subsequent to the Date of Grant,
provided in each case that the Grantee continues to be employed by, or provide
service to, the Company (as defined in the Plan) at such date.
 
(b)  When the restrictions on the Restricted Units lapse as described above,
such Restricted Units shall be vested and shall no longer be subject to
forfeiture.  The Company shall pay to the Grantee whole shares of Common Stock
equal to the number of vested whole Restricted Units as described in Paragraph 5
below.
 
4.  Termination of Restricted Units.  If the Grantee ceases to be employed by,
or provide service to, the Company for any reason before the restrictions on all
the Restricted Units lapse, any Restricted Units for which the restrictions have
not lapsed according to the vesting schedule above shall automatically terminate
and shall be forfeited as of the date of the Grantee’s termination of employment
or service unless otherwise determined by the Board of Directors of POZEN or the
Committee at the time of termination of Grantee’s service to the Company.  No
payment shall be made with respect to any Restricted Units that terminate as
described in this Paragraph 4.
 
5.  Payment of Restricted Units.
 
(a)  On July 15, 20__ [the year following the Grant Date] , provided that the
Restricted Units have vested in accordance with Section 3(a) of this Agreement,
POZEN will issue to the Grantee one share of Common Stock for each whole vested
Restricted Unit.  Any vested amounts representing partial shares shall be paid
in cash.
 

- 2 -

--------------------------------------------------------------------------------



(b)  The obligation of POZEN to deliver shares hereunder shall be subject to the
condition that if at any time the Committee shall determine in its discretion
that the listing, registration or qualification of the shares of Common Stock
upon any securities exchange or under any state or federal law, or the consent
or approval of any governmental regulatory body is necessary or desirable as a
condition of, or in connection with, the issue of shares, the shares may not be
issued in whole or in part unless such listing, registration, qualification,
consent or approval shall have been effected or obtained free of any conditions
not acceptable to the Committee.  The issuance of shares of Common Stock to the
Grantee pursuant to this Agreement is subject to any applicable taxes and other
laws or regulations of the United States or of any state having jurisdiction
thereof.
 
(c)  The Grantee agrees to be bound by the Company’s policies regarding transfer
of shares of Common Stock and understands that there may be certain times during
the year in which the Grantee will be prohibited from selling, transferring,
pledging, donating, assigning, mortgaging, hypothetically or encumbering shares.
 
6.  Change of Control.  The provisions of the Plan applicable to a Change of
Control shall apply to the Restricted Units; provided, however, that for
purposes of this Agreement, a “Change of Control” shall be deemed to have
occurred:
 
(i)           if any “person” (as such term is used in sections 13(d) and 14(d)
of the Exchange Act) (other than the Company or any trustee or fiduciary holding
securities under an employee benefit plan of the Company) becomes a “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing more than 50% of the
voting power of the then outstanding securities of the Company; provided that a
Change of Control shall not be deemed to occur as a result of a transaction in
which the Company becomes a subsidiary of another corporation and in which the
stockholders of the Company, immediately prior to the transaction, will
beneficially own, immediately after the transaction, shares entitling such
stockholders to more than 50% of all votes to which all stockholders of the
parent corporation would be entitled in the election of directors (without
consideration of the rights of any class of stock to elect directors by a
separate class vote); or
 
(ii)           upon the consummation of (A) a merger or consolidation of the
Company with another corporation where the stockholders of the Company,
immediately prior to the merger or consolidation, will beneficially own,
immediately after the merger or consolidation, shares entitling such
stockholders to less than 50% of all votes to which all stockholders of the
surviving corporation would be entitled in the election of directors (without
consideration of the rights of any class of stock to elect directors by a
separate class vote) or (B) a sale or other disposition of all or substantially
all of the assets of the Company.
 
In the event of a Change of Control, the Committee may take such actions as it
deems appropriate pursuant to the Plan, provided that all payments in settlement
of the Restricted Units pursuant to the Plan shall be made on or within 30 days
of the occurrence of the Change of Control, notwithstanding anything to the
contrary set forth in Section 15(c) of the Plan.
 

- 3 -

--------------------------------------------------------------------------------



7.  Grant Subject to Plan Provisions.  This grant is made pursuant to the Plan,
the terms of which are incorporated herein by reference, and in all respects
shall be interpreted in accordance with the Plan.  The grant and payment of the
Restricted Units are subject to interpretations, regulations and determinations
concerning the Plan established from time to time by the Committee in accordance
with the provisions of the Plan, including, but not limited to, provisions
pertaining to (i) rights and obligations with respect to any applicable
withholding taxes, (ii) the registration, qualification or listing of the shares
issued under the Plan, (iii) changes in capitalization of POZEN and (iv) other
requirements of applicable law.  The Committee shall have the authority to
interpret and construe the Restricted Units pursuant to the terms of the Plan,
and its decisions shall be conclusive as to any questions arising hereunder.
 
8.  No Rights.  The grant of the Restricted Units shall not confer upon the
Grantee any right to be retained by or in the service of the Company and shall
not interfere in any way with the right of the Company to terminate the
Grantee’s service at any time.  The right of the Company to terminate at will
the Grantee’s service at any time for any reason is specifically reserved.
 
9.  No Stockholder Rights.  Neither the Grantee, nor any person entitled to
receive payment in the event of the Grantee’s death, shall have any of the
rights and privileges of a stockholder with respect to shares of Common Stock,
until certificates for shares have been issued upon payment of Restricted Units.
 
10.  Assignment and Transfers.  Except as the Committee may otherwise permit
pursuant to the Plan, the rights and interests of the Grantee under this
Agreement may not be sold, assigned, encumbered or otherwise transferred except,
in the event of the death of the Grantee, by will or by the laws of descent and
distribution.  In the event of any attempt by the Grantee to alienate, assign,
pledge, hypothecate, or otherwise dispose of the Restricted Units or any right
hereunder, except as provided for in this Agreement, or in the event of the levy
or any attachment, execution or similar process upon the rights or interests
hereby conferred, POZEN may terminate the Restricted Units by notice to the
Grantee, and the Restricted Units and all rights hereunder shall thereupon
become null and void.  The rights and protections of POZEN hereunder shall
extend to any successors or assigns of POZEN and to POZEN’s parents,
subsidiaries, and affiliates.  This Agreement may be assigned by POZEN without
the Grantee’s consent.
 
11.  Unfunded Arrangement.   The Grantee’s right to receive payments under this
Agreement shall be no greater than the right of an unsecured general creditor of
the Company.  All payments shall be made from the general assets of the Company,
and no special or separate fund shall be established and no segregation of
assets shall be made to assure payment.
 
12.  Applicable Law.  The validity, construction, interpretation and effect of
this Agreement shall be governed by and construed in accordance with the laws of
the State of Delaware, without giving effect to the conflicts of laws provisions
thereof.
 

- 4 -

--------------------------------------------------------------------------------



13.  Notice.  Any notice to POZEN provided for in this Agreement shall be
addressed to POZEN in care of the Vice President, Finance and Administration, at
the corporate headquarters of POZEN, and any notice to the Grantee shall be
addressed to such Grantee at the current address shown on the payroll of POZEN,
or to such other address as the Grantee may designate to POZEN in writing.  Any
notice shall be delivered by hand, sent by telecopy or enclosed in a properly
sealed envelope addressed as stated above, registered and deposited, postage
prepaid, in a post office regularly maintained by the United States Postal
Service.
 


 


 
[Remainder of page intentionally left blank]
 

- 5 -

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, POZEN has caused its duly authorized officer to execute this
Restricted Stock Unit Agreement, and the Grantee has placed his or her signature
hereon, effective as of the Date of Grant.
 

 
POZEN INC.
                   
By:
   
Its:
 



 
I hereby accept the award of Restricted Units described in this Agreement, and I
agree to be bound by the terms of the Plan and this Agreement.  I hereby agree
that all of the decisions and determinations of the Committee with respect to
the Restricted Units shall be final and binding.
 



         
Grantee
               
Date




- 6 -

--------------------------------------------------------------------------------


